      Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 1 of 18



 1   YAR R. CHAIKOVSKY (SBN 175421)
     yarchaikovsky@paulhastings.com
 2   PAUL HASTINGS LLP
     1117 S. California Avenue
 3   Palo Alto, California 94304
     Tel.: (650) 320-1800
 4   Fax: (650) 320-1900

 5   Naveen Modi (pro hac vice pending)
     Joseph E. Palys (pro hac vice pending)
 6   Igor V. Timofeyev (pro hac vice pending)
     PAUL HASTINGS LLP
 7   2050 M Street, N.W.
     Washington, D.C. 20036
 8   Tel.: (202) 551-1700
     Fax: (202) 551-1705
 9
     Attorneys for Amicus Curiae Fitbit, Inc.
10

11                                UNITED STATES DISTRICT COURT

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN JOSE DIVISION

14
     APPLE INC., INC., CISCO SYSTEMS, INC.,            CASE NO.: 20-cv-6128-EJD
15   GOOGLE LLC, INTEL CORPORATION,
     EDWARDS LIFESCIENCES                              BRIEF OF AMICUS CURIAE FITBIT,
16                                                     INC. IN SUPPORT OF PLAINTIFFS’
     CORPORATION, and EDWARDS                          MOTION FOR SUMMARY
17   LIFESCIENCES LLC,                                 JUDGMENT

18                         Plaintiffs,                 Date: March 11, 2021
                                                       Time: 9:00am
19          v.                                         Location: Courtroom 4, 5th Floor
                                                       Judge: Hon. Edward J. Davila
20   ANDREI IANCU, in his official capacity as
     Under Secretary of Commerce for Intellectual
21   Property and Director, United States Patent and
     Trademark Office,
22
                           Defendants.
23

24

25

26

27

28
                                                              BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                                         CASE NO.: 20-CV-6128-EJD
      Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 2 of 18



 1
                                                        TABLE OF CONTENTS
 2

 3   IDENTITY AND INTEREST OF AMICUS CURIAE ................................................................... 1

 4   INTRODUCTION AND SUMMARY OF ARGUMENT .............................................................. 2
     BACKGROUND ............................................................................................................................. 3
 5
     ARGUMENT ................................................................................................................................... 4
 6
       A. The NHK-Fintiv Rule’s Authorization To Deny Institution Based on a Parallel District Court
 7        or ITC Proceeding Contradicts the IPR Statutory Scheme....................................................... 4
 8     B. The Board’s Extension of the NHK-Fintiv Rule to Parallel ITC Proceedings Illustrates the
          Rule’s Departure from the IPR Statutory Scheme.................................................................... 7
 9
     CONCLUSION .............................................................................................................................. 11
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                             BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                                                                        CASE NO.: 20-CV-6128-EJD
      Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 3 of 18



 1                                                     TABLE OF AUTHORITIES
 2                                                                                                                                         Page(s)
 3   Cases
 4
     Hyosung TNS, Inc. v. Diebold Nixdorf, Inc.,
 5      2019 WL 6684138 (N.D. Tex. Dec. 5, 2019) .............................................................................7

 6   Tandon Corp. v. ITC,
        831 F.2d 1017 (Fed. Cir. 1987) ...................................................................................................8
 7
     Texas Instr. Inc. v. Cypress Semiconductor Corp.,
 8      90 F.3d 1558 (Fed. Cir. 1996) .....................................................................................................7
 9   Thryv, Inc. v. Click-To-Call Techs., LP,
10      140 S. Ct. 1367 (2020) ................................................................................................................8

11   Statutes

12   28 U.S.C. § 1659 .........................................................................................................................9, 11

13   35 U.S.C. § 311(b) ........................................................................................................................3, 5
14   35 U.S.C. § 313 .................................................................................................................................6
15   35 U.S.C. § 314(a) .................................................................................................................. passim
16
     35 U.S.C. § 315(b) ........................................................................................................................3, 5
17
     35 U.S.C. § 315(d) ............................................................................................................................5
18
     35 U.S.C. § 315(e)(2) ........................................................................................................................5
19
     35 U.S.C. § 317(b) (2006).................................................................................................................5
20
     35 U.S.C. § 325(d) ..................................................................................................................6, 9, 10
21
     AIA § 18(b)(1) ..................................................................................................................................5
22
     Administrative Decisions
23

24   Apple Inc. v. Fintiv, Inc.,
        IPR2020-00019, Paper 11 (P.T.A.B. Mar. 20, 2020) ....................................................... passim
25
     Bio-Rad Labs., Inc. v. 10X Genomics, Inc.,
26      IPR2019-00566, Paper 21 (July 22, 2019) ..................................................................................9
27

28
                                                                                               BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                                                                          CASE NO.: 20-CV-6128-EJD
      Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 4 of 18



 1   Certain Unmanned Aerial Vehicles,
        Inv. No. 337-TA-1133, Comm’n Op.,
 2      2020 WL 5407477 (U.S.I.T.C. Sep. 8, 2020) .............................................................................8
 3
     Garmin Int’l, Inc. & Fitbit, Inc. v. Koninklijke Philips N.V.,
 4      IPR2020-00754, Paper No. 11 (P.T.A.B. Oct. 27, 2020)................................................3, 4, 6, 8

 5   Intel Corp. v. Qualcomm Inc.,
         IPR2019-00128, Paper No. 9 (P.T.A.B. May 29, 2019) .............................................................9
 6
     NHK Spring Co. v. Intri-Plex Techs., Inc.,
 7     IPR2018-00752, Paper 8 (P.T.A.B. Sept. 12, 2018) ......................................................... passim
 8   Phillip Morris Prods., S.A. v. Rai Strategic Holdings,
 9      IPR2020-00919, Paper 9 (P.T.A.B. Nov. 16, 2020) ...................................................................8

10   Wirtgen Am., Inc. v. Caterpillar Paving Prods. Inc.,
        IPR2018-01201, Paper No. 13 (P.T.A.B. Jan. 8, 2019) ..............................................................9
11
     Other Authorities
12
     Jasper L. Tran, et al., Discretionary Denials of IPR Institution, 19 Chicago-Kent J.
13       Intell. Prop. 251, 264 (2020) .......................................................................................................6
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                          BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                                                                     CASE NO.: 20-CV-6128-EJD
      Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 5 of 18



 1                        IDENTITY AND INTEREST OF AMICUS CURIAE

 2          Fitbit, Inc. (“Fitbit”) is a manufacturer of wearable technology devices that help people

 3   lead healthier, more active lives by empowering them with data, inspiration, and guidance to

 4   reach their goals. Fitbit designs products and experiences that track and provide motivation for

 5   everyday health and fitness. Fitbit’s diverse line of innovative and popular products include Fitbit

 6   Sense™, the Fitbit Versa™ family of smartwatches, Fitbit Charge 4™, Fitbit Inspire 2™, Fitbit

 7   Ace 2™ activity trackers, and Fitbit Aria Air smart scale. Fitbit products are carried in

 8   approximately 39,000 retail stores and in over 100 countries around the globe. The Fitbit

 9   platform delivers personalized experiences, insights, and guidance through leading software and

10   interactive tools, including the Fitbit and Fitbit Coach apps, and Fitbit OS for smartwatches.

11          As a manufacturer of innovative technological devices, Fitbit frequently must defend itself

12   against infringement complaints based on patents of dubious validity. Fitbit therefore has a

13   strong interest in ensuring the viability of the inter partes review (“IPR”) proceedings as a

14   mechanism for expeditious adjudication of patent validity questions. Fitbit is concerned that the

15   NHK-Fintiv rule significantly curtails the availability of IPRs as an avenue for challenging patent

16   validity, in contravention of congressional design.

17          In particular, Fitbit is concerned that the NHK-Fintiv rule leads to denial of IPR institution

18   where there is a parallel proceeding before the U.S. International Trade Commission (“ITC”)—a

19   federal agency charged with protecting domestic industry from unfair trade acts that has no

20   authority to issue binding decisions on patent validity. In several instances, the United States

21   Patent and Trademark Office (“PTO”) has denied institution of Fitbit’s IPR petitions because of a

22   parallel ITC investigation, even where the decision denying institution commended Fitbit on

23   promptly seeking IPR review and acknowledged the strength of Fitbit’s unpatentability challenge.

24   The PTO’s claim to have discretionary denial authority under NHK-Fintiv based on a parallel ITC

25   investigation further illustrates the extent to which the NHK-Fintiv rule departs from the statutory

26   IPR scheme, leads to inconsistent decision-making, and limits the availability of IPRs as a

27   mechanism for expeditious resolution of patent validity disputes.

28
                                                                   BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                     -1-
                                                                              CASE NO.: 20-CV-6128-EJD
      Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 6 of 18



 1                       INTRODUCTION AND SUMMARY OF ARGUMENT

 2          Fitbit respectfully submits this amicus curiae brief in support of Plaintiffs’ motion for

 3   summary judgment requesting that this Court declare unlawful the rule adopted by the PTO in

 4   two decisions issued by the Patent Trial and Appeal Board (“the Board”): NHK Spring Co. v.

 5   Intri-Plex Technologies, Inc., IPR2018-00752, Paper 8 (P.T.A.B. Sept. 12, 2018), and Apple Inc.

 6   v. Fintiv, Inc., IPR2020-00019, Paper 11 (P.T.A.B. Mar. 20, 2020). As Plaintiffs persuasively

 7   explain, the NHK-Fintiv rule, which authorizes discretionary denial of IPR institution based on

 8   non-statutory factors, contravenes the statutory IPR scheme, frustrates congressional objectives,

 9   and does not comport with the procedural requirements of the Administrative Procedure Act.

10   Fitbit files this brief to illustrate further the extent to which the NHK-Fitbit rule departs from the

11   statutory requirements of the IPR regime and undermines the utility of the IPRs as a mechanism

12   for expeditious resolution of patent validity disputes.

13          In NHK Spring, the Board announced that it has discretionary authority under 35 U.S.C.

14   § 314(a) to deny IPR institution because of a parallel court proceeding where a federal district

15   court may reach the validity determination first. In Fintiv, the Board incorrectly extended that

16   rule to authorize denial of institution because of the allegedly advanced stage of a parallel

17   proceeding before another federal agency—the ITC. The Board did so despite conceding that the

18   ITC lacks authority to invalidate a patent, and that the ITC’s invalidity rulings are not binding

19   either on the PTO or on the district court. Not only does the PTO’s decision lack any support in

20   the text of the IPR statute, but it also does nothing to safeguard the Board’s or the parties’

21   resources—the ostensible purpose of the NHK-Fintiv rule. It contravenes congressional design

22   for the PTO to decline to institute review of patent claims of dubious validity out of deference to

23   an agency that had no role in the original issuance of the challenged patents, cannot provide

24   preclusive relief against meritless patent assertions in district court, and has a radically different

25   statutory mission from the PTO.

26          The Board’s extension of the NHK-Fintiv rule to parallel ITC proceedings has

27   significantly curtailed the availability of IPRs as the mechanism for challenging patents of

28   questionable validity. Because an ITC investigation proceeds in accordance with a rapid and
                                                                     BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                       -2-
                                                                                CASE NO.: 20-CV-6128-EJD
         Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 7 of 18



 1   strict statutory timeline and requires considerable investment of the parties’ resources at the

 2   outset, Fintiv’s multi-factor test for determining when denial of IPR institution is appropriate

 3   almost invariably tilts in favor of denying review. For instance, whereas prior to Fintiv, the

 4   Board had never denied IPR institution because of a parallel ITC investigation, subsequent to

 5   Fintiv, it denied institution in 70% of cases.

 6             Under Fintiv, the Board may deny institution irrespective of how promptly the petitioner

 7   sought IPR review, or how strong its patent challenge is on the merits. Fitbit’s own experience is

 8   a telling example. The Board denied institution of Fitbit’s IPR petition even though it

 9   “credit[ed]” Fitbit for filing its petition “within a short time (less than three months) after the ITC

10   proceeding was instituted,” acknowledged the limited overlap between claims at issue in the IPR

11   and in the ITC investigation (which, by the time of the Board’s decision, was a single claim), and

12   found that “the merits of [Fitbit]’s asserted ground are strong.” Garmin Int’l, Inc. & Fitbit, Inc. v.

13   Koninklijke Philips N.V., IPR2020-00754, Paper No. 11 at 14-16 (P.T.A.B. Oct. 27, 2020). 1 This

14   Court should correct the PTO’s abnegation of its statutory responsibility to institute review where

15   the IPR petitioner seeks review within the statutorily prescribed period and satisfies the statutory

16   requirement of demonstrating a reasonable likelihood of prevailing on the merits. See 35 U.S.C.

17   §§ 314(a), 315(b).

18                                              BACKGROUND

19             In 2011, Congress enacted the Leahy-Smith America Invents Act (“AIA”), establishing a

20   new IPR system for challenging patents of dubious validity. Under this system, a party can

21   request that the PTO “cancel as unpatentable” claims of a patent that are either anticipated by, or

22   obvious in view of, a prior patent or printed publication. 35 U.S.C. § 311(b). Congress vested

23   the Director of the PTO with authority to institute IPR, but provided that the Director “may not

24   authorize” institution unless he determines that there is “a reasonable likelihood that the petitioner

25   would prevail with respect to at least 1 of the claims challenged in the petition.” Id. § 314(a).

26   The Director delegated his institution authority to the Board.

27

28   1
         Fitbit’s petition for rehearing in that IPR proceeding is currently pending before the Board.
                                                                      BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                       -3-
                                                                                 CASE NO.: 20-CV-6128-EJD
      Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 8 of 18



 1          In 2018, the Board issued its decision in NHK Spring. There, the Board held that the

 2   advanced state of a parallel district court action involving a similar invalidity dispute can be the

 3   basis of denying IPR institution because “instituting a trial under [such] circumstances … would

 4   be an inefficient use of Board resources.” NHK Spring at 19-20. The Board purported to find

 5   authority to deny institution based on the state of a parallel district court proceeding in its

 6   “[d]iscretion under § 314(a).” Id. at 20.

 7          In 2020, the Board extended NHK Spring to situations of “a parallel … ITC investigation

 8   involving the challenged patent.” Fintiv at 8. While acknowledging that the PTO “would not be

 9   bound by the ITC’s decision” and that “ITC final invalidity determinations do not have preclusive

10   effect,” the Board nevertheless opined that “an earlier ITC trial date may favor exercising

11   authority to deny institution under NHK if the ITC is going to decide the same or substantially

12   similar issues.” Id. at 8-9 (footnote omitted).

13          Fitbit has been directly affected by the Board’s NHK-Fintiv rule. The Board denied

14   institution of several of Fitbit’s IPR petitions because of parallel district court or ITC proceedings.

15   In one recent instance, the Board denied institution because of a parallel ITC investigation even

16   though it “credit[ed]” Fitbit for filing its petition “within a short time” after the ITC’s proceeding

17   commenced, acknowledged the limited overlap between claims at issue in the two proceedings,

18   and found that “the merits of [Fitbit]’s asserted ground are strong.” Garmin & Fitbit, IPR2020-

19   00754, Paper No. 11 at 14-16.

20                                               ARGUMENT

21   A.     The NHK-Fintiv Rule’s Authorization To Deny Institution Based on a Parallel

22          District Court or ITC Proceeding Contradicts the IPR Statutory Scheme

23          The PTO’s NHK-Fintiv rule lacks any statutory basis and contravenes congressional

24   objectives underpinning the IPR regime. In promulgating IPRs, Congress chose a precise

25   statutory scheme. See, e.g., 35 U.S.C. § 311(b) (limiting the grounds of patentability challenges);

26   id. § 314(a) (requiring a determination of a reasonable likelihood of prevailing). While Congress

27   was well aware of the possibility of parallel validity proceedings, see AIA § 18(b)(1) (codifying a

28   petitioner’s ability to seek a stay of the district court in view of a pending covered business
                                                                     BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                       -4-
                                                                                CASE NO.: 20-CV-6128-EJD
      Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 9 of 18



 1   method review), it did not authorize the Director to deny an IPR simply because of events in a

 2   parallel district court or agency proceeding. In fact, Congress only authorized the Board to stay

 3   or terminate a pending IPR in view of other proceedings before the Patent Office. See 35 U.S.C.

 4   § 315(d). By not authorizing any similar power, much less denial of institution, in light of a

 5   parallel district court (or ITC) action, Congress indicated the withholding of such powers.

 6          Moreover, Congress provided for estoppel in the district court proceedings or the ITC

 7   investigations based on the grounds raised in the IPR, id. § 315(e)(2), but did not provide for a

 8   similar estoppel based on the district court’s or the ITC’s decision on patent validity (or the

 9   grounds raised in those proceedings). This is in stark contrast to the pre-AIA inter partes

10   reexamination scheme. See 35 U.S.C. § 317(b) (2006). That deliberate choice further indicates

11   that Congress did not authorize the Board to decline its statutory responsibility of conducting

12   IPRs because of parallel district court or ITC proceedings.

13          Denying an IPR petition because of a parallel district court or agency action also

14   undercuts section 315(b)’s one-year safe-harbor provision. That period was carefully chosen,

15   over another proposal requiring IPR petitions to be filed within six months of service of a

16   complaint, to provide a petitioner with “a reasonable opportunity to identify and understand the

17   patent claims that are relevant to the [district court] litigation,” given the challenge of determining

18   “in the first few months of the litigation which claims will be relevant and how those claims are

19   alleged to read on the defendant’s products.” Cong. Rec. at S5429 (statement of Sen. Kyl).

20   Section 315(b), thus, reflects Congress’ considered judgment that an IPR petition is timely if filed

21   within one year from service of an infringement complaint. This statutory safe harbor becomes

22   meaningless if the Board can deny timely-filed petitions on non-statutory grounds that are outside

23   of a petitioner’s control—the time-to-trial practice of the jurisdiction chosen by the plaintiff and

24   the tentative early schedule set by the parties, or the statutory deadlines and the pace of an ITC

25   investigation. See Jasper L. Tran, et al., Discretionary Denials of IPR Institution, 19 Chicago-

26   Kent J. Intell. Prop. 251, 264 (2020) (after NHK Spring, IPR petitioners “should not assume that a

27   petition is timely merely because it is filed before the one-year time bar”).

28
                                                                    BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                      -5-
                                                                               CASE NO.: 20-CV-6128-EJD
     Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 10 of 18



 1          The NHK-Fintiv rule lacks any foundation in the IPR statutory scheme. The Board

 2   claimed to find the source of its discretionary denial authority in section 314(a). See NHK Spring

 3   at 19-20; Fintiv at 2-3. But section 314(a) does not vest the Board with unbounded discretion to

 4   deny institution merely for reasons of administrative convenience, especially where such denial

 5   would prejudice the party seeking review and effectively negate a statutory provision. In fact,

 6   section 314(a) contains only a limitation on the Director’s institution authority, providing that the

 7   Director “may not authorize” institution “unless” he determines that there is “a reasonable

 8   likelihood that the petitioner would prevail” with respect to at least one of the challenged claims.

 9   35 U.S.C. § 314(a) (emphasis added). Fitbit’s own case is an example of how the NHK-Fintiv

10   rule subverts this congressional command. The Board denied institution of Fitbit’s petition

11   because of a parallel ITC investigation even though it expressly found that “the merits of

12   [Fitbit]’s asserted ground are strong.” Garmin & Fitbit, IPR2020-00754, Paper No. 11 at 16. In

13   doing so, the Board impermissibly abdicated its statutory obligation to review patents where

14   petitioner has satisfied section 314(a)’s “reasonable likelihood” showing.

15          Congress intended that the Director (and therefore, the Board) exercise his discretion in

16   applying the enumerated statutory factors. See, e.g., 35 U.S.C. § 325(d) (providing discretion to

17   deny a petition “because, the same or substantially the same prior art or arguments previously

18   were presented to the Office”); see also id. at § 313 (permitting patent owner to file a preliminary

19   response “that sets forth reasons why no inter partes review should be instituted based upon the

20   failure of the petition to meet any requirement of this chapter”) (emphasis added). Relying on the

21   state of a parallel district court or ITC proceeding in determining whether to institute IPR review

22   has no basis in the statute. This Court should invalidate the erroneous NHK-Fintiv rule and

23   restore Congress’ intent in setting up the IPR regime.

24

25

26

27

28
                                                                    BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                     -6-
                                                                               CASE NO.: 20-CV-6128-EJD
     Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 11 of 18



 1   B.      The Board’s Extension of the NHK-Fintiv Rule to Parallel ITC Proceedings

 2           Illustrates the Rule’s Departure from the IPR Statutory Scheme

 3           The Board’s extension of its discretionary denial authority to parallel ITC investigations

 4   exemplifies the NHK-Fintiv rule’s inconsistency with the IPR statutory scheme and the rule’s

 5   deleterious consequences. As the Board itself acknowledged in Fintiv, the ITC lacks authority to

 6   invalidate a patent and its rulings on invalidity are not binding either on the Patent Office or on

 7   the district court. See Fintiv at 8-9 & n.13 (citing Texas Instr. Inc. v. Cypress Semiconductor

 8   Corp., 90 F.3d 1558 (Fed. Cir. 1996)). While Congress authorized the ITC to consider “all legal

 9   and equitable defenses, including patent invalidity and unenforceability,” it cautioned that “[t]he

10   Commission’s findings neither purport to be, nor can they be, regarded as binding interpretations

11   of the U.S. patent laws in particular factual contexts.” Texas Instr., 90 F.3d at 1568-69 (internal

12   quotation marks and citation omitted). Unlike a district court ruling, an ITC decision will not

13   conclusively resolve the question of a patent’s validity, and the same validity issues will need to

14   be litigated in district court to obtain patent cancellation. Thus, denying institution because of a

15   parallel ITC investigation will not further the “efficiency and integrity of the system,” Fintiv

16   at 6—the ostensible justification of the NHK-Fintiv rule.

17           The Board in Fintiv sought to justify the extension of discretionary denials to the ITC

18   context by asserting that, “as a practical matter, it is difficult to maintain a district court

19   proceeding on patent claims determined to be invalid at the ITC.” Id. at 8-9. For starters, the

20   Board is incorrect as an empirical matter. In fact, district court proceedings often continue long

21   after the ITC issues its decision on patent validity (a decision that itself is subject to appeal and

22   modification by the Federal Circuit). See, e.g., Hyosung TNS, Inc. v. Diebold Nixdorf, Inc., 2019

23   WL 6684138, at *1-2 (N.D. Tex. Dec. 5, 2019) (the district court litigation continuing for months

24   after the ITC’s decision, which the Federal Circuit subsequently reversed). The Board’s

25   reasoning is also mistaken on a more fundamental level. The Board may not abdicate its statutory

26   duty to consider validity challenges where section 314(a)’s institution criteria are otherwise met

27   merely because, if the ITC finds these claims to be invalid, the patent owner may have difficulty

28
                                                                       BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                        -7-
                                                                                  CASE NO.: 20-CV-6128-EJD
     Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 12 of 18



 1   persuading a district court to reach a different conclusion. Doing so ignores Congress’ deliberate

 2   choice to make the ITC’s validity rulings non-binding.

 3           There is no statutory basis for the PTO to defer to another agency—one whose validity

 4   determinations lack preclusive power. The reason Congress made the ITC’s rulings on patent

 5   issues non-binding is because “the Commission’s primary responsibility is to administer the trade

 6   laws, not the patent laws.” Tandon Corp. v. ITC, 831 F.2d 1017, 1019 (Fed. Cir. 1987). The task

 7   of issuing patents and ensuring patent quality is the charge of the PTO, not of the ITC. It

 8   contravenes congressional design for the Board to defer to an agency that had no role in the

 9   original issuance of the challenged patents, and whose focus is protecting domestic industry from

10   unfair trade acts. In fact, the ITC “recognizes the PTO’s role as the lead agency in assessing the

11   patentability, or validity, of proposed or issued claims,” and has a stated policy of deferring to the

12   Board’s decisions on patentability and suspending its remedial orders when the Board issues its

13   final written decision or when the Board’s proceedings are sufficiently advanced. Certain

14   Unmanned Aerial Vehicles, Inv. No. 337-TA-1133, Comm’n Op., 2020 WL 5407477, at *20-21

15   (U.S.I.T.C. Sept. 8, 2020).

16           The PTO’s extension of the NHK-Fintiv rule to pending ITC investigations curtails IPRs

17   as an avenue for challenging questionable patents, in contravention of the congressional goal that

18   they serve as an expeditious mechanism to improve patent quality and “to weed out bad patent

19   claims efficiently.” Thryv, Inc. v. Click-To-Call Techs., LP, 140 S. Ct. 1367, 1374 (2020)

20   (citations omitted). Given the ITC’s tight statutory deadlines, it may often be impossible for a

21   petitioner to file its IPR petition early enough to forestall denial of institution in light of an ITC

22   proceeding. Fitbit’s own experience is telling. The Board “credit[ed]” Fitbit with filing its IPR

23   petition “within a short time (less than three months) after the ITC proceeding was instituted,” but

24   nevertheless denied institution on the grounds that the investment of resources in the ITC

25   investigation weighed against institution. Garmin & Fitbit, IPR2020-00754, Paper No. 11 at 12-

26   14.

27           Nor is that an isolated example. In Phillip Morris Prods., S.A. v. Rai Strategic Holdings,

28   Inc., the Board commended “Petitioner’s diligence in filing the Petition less than one month after
                                                                      BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                       -8-
                                                                                 CASE NO.: 20-CV-6128-EJD
     Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 13 of 18



 1   Patent Owner filed its complaints in the ITC proceeding and the related district court action,” but

 2   then nevertheless denied institution under NHK-Fintiv. IPR2020-00919, Paper 9 at 10, 12-13

 3   (P.T.A.B. Nov. 16, 2020) (emphasis added). These decisions illustrate the extent to which the

 4   NHK-Fintiv rule subverts the congressional design. In enacting the IPR scheme, Congress did not

 5   intend for the PTO to take a back seat to the ITC. On the contrary, whereas Congress expressly

 6   required district courts to stay their proceedings for pending ITC proceedings, 28 U.S.C. § 1659,

 7   it imposed no such requirement on the Board.

 8          Because an ITC investigation must proceed rapidly, under strict statutory timelines, and

 9   requires considerable investment of the parties’ resources at the outset, Fintiv’s multi-factor test

10   for determining when IPR institution is appropriate almost invariably leads the Board to deny

11   review. A survey of the Board’s decisions demonstrates that prior to Fintiv, the Board had never

12   denied IPR institution because of a parallel ITC investigation. 2 Indeed, pre-Fintiv, the Board

13   consistently distinguished ITC investigations from district court proceedings for the purpose of

14   determining whether to exercise its discretion to deny institution under NHK. See, e.g., Intel

15   Corp. v. Qualcomm Inc., IPR2019-00128, Paper No. 9 at 12-13 (P.T.A.B. May 29, 2019)

16   (distinguishing ITC investigation from district court proceedings for purposes of NHK because,

17   unlike district courts and the Board, ITC is not empowered to invalidate a patent or to render it

18   unenforceable, and the burdens of proof and claim construction standards applied in each forum

19   are different); Wirtgen Am., Inc. v. Caterpillar Paving Prods. Inc., IPR2018-01201, Paper No. 13

20   at 11-12 (P.T.A.B. Jan. 8, 2019) (same). Subsequent to Fintiv, however, the Board denied

21   institution in 70% of cases where a parallel ITC investigation was present. 3

22

23

24

25   2
       The only pre-Fintiv denial based on a parallel ITC investigation was under section 325(d)—not
26   based on NHK. In fact, the Board in that case expressly refused to decide whether discretionary
     denial because of a pending ITC investigation would be proper under NHK. See Bio-Rad Labs.,
27   Inc. v. 10X Genomics, Inc., IPR2019-00566, Paper 21 at 5-6 n.4 (July 22, 2019).
     3
       A list of the Board’s decisions that considered whether to institute IPR despite a parallel ITC
28   investigation is attached as an addendum to this amicus brief.
                                                                    BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                      -9-
                                                                               CASE NO.: 20-CV-6128-EJD
     Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 14 of 18



 1             Board’s Institution Decisions Involving Parallel ITC Investigation Post-NHK

 2                          Total         Institution            Grant %         Institution     Denial %
                                           Granted                                 Denied
 3   Pre-Fintiv               28              27                 96.43%               14          3.57%
 4   Post-Fintiv              23               7                 30.43%              16           69.57%

 5

 6

 7

 8

 9

10

11

12

13

14
     See also Addendum.
15
              This analysis shows that the NHK-Fintiv rule has increasingly lead the Board to deny IPR
16
     review, in derogation of its statutory mandate. This Court should set aside this rule—which has
17
     not been promulgated through any public notice-and-comment process—as contrary to the
18
     governing statute.
19
              The PTO’s extension of the NHK-Fintiv rule to parallel ITC investigations also
20
     demonstrates the rule’s arbitrariness and irrationality. Fintiv sets forth the standards by which the
21
     Board must assess whether to deny institution in a situation of parallel district court and ITC
22
     proceedings. See Fintiv at 8-9. Under the NHK-Fintiv rule, a stay imposed by a district court
23
     weighs in favor of instituting IPR. Id. at 6-7. As Fintiv explained, “[a] district court stay of the
24
     litigation pending resolution of the PTAB trial allays concerns about inefficiency and duplication
25
     of efforts,” and therefore “strongly weigh[s] against exercising the authority to deny institution
26
     under NHK.” Id. at 6 (emphasis added). Under the statute, however, a district court must stay its
27

28   4
         As noted, this denial decision was based on section 325(d) and not on NHK. Supra at 9 n.2.
                                                                          BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                        - 10 -
                                                                                     CASE NO.: 20-CV-6128-EJD
     Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 15 of 18



 1   proceedings upon request in the case of a parallel ITC investigation. See 28 U.S.C. § 1659. It is

 2   illogical to treat the district court’s litigation stay as a factor “strongly” weighing in favor of

 3   institution in one set of cases (where no parallel ITC proceeding is involved), but to disregard it in

 4   another set of cases (where a parallel ITC investigation is present)—even though in the latter

 5   instance the district court is statutorily required to stay its own proceedings pending an ITC

 6   investigation. If anything, it would make sense for the Board to use the time while the district

 7   court proceedings are paused to apply its specialized patent expertise to the challenged claims and

 8   to provide a definitive answer as to whether the claims at issue are patentable, especially given

 9   there may be other issues in the district court case that are not in play in the ITC investigation

10   (e.g., claims that are asserted in the district court but not in the ITC).

11                                              CONCLUSION

12           This Court should declare unlawful, and set aside, the PTO’s NHK-Fintiv rule.

13                                                        Respectfully submitted,

14   DATED: December 23, 2020
                                                          PAUL HASTINGS LLP
15
                                                          By: /s/ Yar R.
16                                                        Chaikovsky
17

18                                                        Yar R. Chaikovsky (SBN 175421)
                                                          PAUL HASTINGS LLP
19                                                        1117 S. California Avenue
                                                          Palo Alto, California 94304
20                                                        Tel.: (650) 320-1800
                                                          Fax: (650) 320-1900
21
                                                          Naveen Modi (pro hac vice pending)
22                                                        Joseph E. Palys (pro hac vice pending)
                                                          Igor V. Timofeyev (pro hac vice pending)
23                                                        PAUL HASTINGS LLP
                                                          2050 M Street, N.W.
24                                                        Washington, D.C. 20036
                                                          Tel.: (202) 551-1700
25                                                        Fax: (202) 551-1705
26                                                        Attorneys for Amicus Curiae Fitbit, Inc.
27

28
                                                                      BRIEF OF AMICUS CURIAE FITBIT, INC.
                                                       - 11 -
                                                                                 CASE NO.: 20-CV-6128-EJD
     Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 16 of 18



                                          ADDENDUM

                  Patent Trial and Appeal Board’s Institution Decisions
                          Involving Parallel ITC Investigation

  Date       Institution   Case Name                                Description
              Decision
11/30/2020     Denied      SK Innovation Co., Ltd. et al v. LG      Denied institution based on
                           Chem, Ltd.                               parallel ITC proceedings
                           IPR2020-00991 (PTAB)
11/30/2020    Denied       SK Innovation Co., Ltd. et al v. LG      Denied institution based on
                           Chem, Ltd.                               parallel ITC proceedings
                           IPR2020-00992 (PTAB)
11/30/2020    Denied       SK Innovation Co., Ltd. et al v. LG      Denied institution based on
                           Chem, Ltd.                               parallel ITC proceedings
                           IPR2020-01036 (PTAB)
11/30/2020    Denied       SK Innovation Co., Ltd. et al v. LG      Denied institution based on
                           Chem, Ltd.                               parallel ITC proceedings
                           IPR2020-00987 (PTAB)
11/30/2020    Denied       SK Innovation Co., Ltd. et al v. LG      Denied institution based on
                           Chem, Ltd.                               parallel ITC proceedings
                           IPR2020-00981 (PTAB)
11/30/2020    Denied       SK Innovation Co., Ltd. v. LG Chem,      Denied institution based on
                           Ltd.                                     parallel ITC proceedings
                           IPR2020-00982 (PTAB)
11/18/2020    Denied       Google LLC v. EcoFactor, Inc.            Denied institution based on
                           IPR2020-00968 (PTAB)                     parallel ITC proceedings
11/18/2020    Denied       Google LLC. v. EcoFactor, Inc.           Denied institution based on
                           IPR2020-00946 (PTAB)                     parallel ITC proceedings
11/18/2020    Denied       Google LLC v. EcoFactor, Inc.            Denied institution based on
                           IPR2020-00947 (PTAB)                     parallel ITC proceedings
11/16/2020    Denied       Philip Morris Prods. SA v. RAI           Denied institution based on
                           Strategic Holdings, Inc.                 parallel ITC proceedings
                           IPR2020-00919 (PTAB)
10/27/2020    Denied       Garmin Int’l, Inc. v. Koninklijke        Denied institution based on
                           Philips NV                               parallel ITC proceedings
                           IPR2020-00754 (PTAB)
10/22/2020    Denied       Comcast Cable Commc’ns, LLC v.           Denied institution based on
                           Rovi Guides, Inc.                        parallel ITC proceedings
                           IPR2020-00800 (PTAB)
10/22/2020    Denied       Comcast Cable Commc’ns, LLC v.           Denied institution based on
                           Rovi Guides, Inc.                        parallel ITC proceedings
                           IPR2020-00801 (PTAB)
10/22/2020    Denied       Comcast Cable Commc’ns, LLC v.           Denied institution based on
                           Rovi Guides, Inc.                        parallel ITC proceedings
                           IPR2020-00802 (PTAB)
10/19/2020    Denied       Fitbit, Inc. v. Koninklijke Philips NV   Denied institution based on
                           IPR2020-00772 (PTAB)                     parallel ITC proceedings
     Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 17 of 18



10/19/2020   Denied    Fitbit, Inc. v. Koninklijke Philips NV   Denied institution based on
                       IPR2020-00771 (PTAB)                     parallel ITC proceedings


9/14/2020    Granted   Apple Inc. v. Neodron Ltd.               Granted institution because ITC
                       IPR2020-00779 (PTAB)                     proceeding not advanced, and
                                                                FWD precedes completion of ITC
                                                                investigation
8/12/2020    Granted   Samsung Elecs. Co., Ltd. v.              Granted institution because
                       Dynamics Inc.                            institution decision precedes ITC's
                       IPR2020-00499 (PTAB)                     ID, and only a subset of
                                                                challenged claims at issue in ITC
8/12/2020    Granted   Samsung Elecs. Co., Ltd. v.              Granted institution because
                       Dynamics Inc.                            institution decision precedes ITC's
                       IPR2020-00504 (PTAB)                     ID, and only a subset of
                                                                challenged claims at issue in ITC
8/12/2020    Granted   Samsung Elecs. Co., Ltd. v.              Granted institution because
                       Dynamics Inc.                            institution decision precedes ITC's
                       IPR2020-00502 (PTAB)                     ID, and only a subset of
                                                                challenged claims at issue in ITC
8/12/2020    Granted   Samsung Elecs. Co., Ltd. v.              Granted institution because
                       Dynamics Inc.                            institution decision precedes ITC's
                       IPR2020-00505 (PTAB)                     ID, and only a subset of
                                                                challenged claims at issue in ITC
 4/1/2020    Granted   Intel Corp. v. Tela Innovations, Inc.    Distinguishing ITC proceedings
                       IPR2019-01637 (PTAB)                     from NHK
3/31/2020    Granted   Intel Corp. v. Tela Innovations, Inc.    Distinguishing ITC proceedings
                       IPR2019-01636 (PTAB)                     from NHK
3/11/2020    Granted   Intel Corp. v. Tela Innovations, Inc.    Distinguishing ITC proceedings
                       IPR2019-01520 (PTAB)                     from NHK
3/11/2020    Granted   Intel Corp. v. Tela Innovations, Inc.    Distinguishing ITC proceedings
                       IPR2019-01521 (PTAB)                     from NHK
3/11/2020    Granted   Intel Corp. v. Tela Innovations, Inc.    Distinguishing ITC proceedings
                       IPR2019-01522 (PTAB)                     from NHK
1/30/2020    Granted   Intel Corp. v. Tela Innovations, Inc.    Distinguishing ITC proceedings
                       IPR2019-01228 (PTAB)                     from NHK
1/15/2020    Granted   Nichia Corp. v. Lighting Sci. Grp.       Distinguishing ITC proceedings
                       Corp.                                    from NHK
                       IPR2019-01259 (PTAB)
 1/9/2020    Granted   Intel Corp. v. Tela Innovations, Inc.    Distinguishing ITC proceedings
                       IPR2019-01255 (PTAB)                     from NHK
8/30/2019    Granted   Emerson Elec. Co. v. SIPCO, LLC          Distinguishing ITC proceedings
                       IPR2019-00545 (PTAB)                     from NHK
8/30/2019    Granted   Emerson Elec. Co. v. SIPCO, LLC          Distinguishing ITC proceedings
                       IPR2019-00547 (PTAB)                     from NHK
7/22/2019    Denied    Bio-Rad Labs., Inc. v. 10X               Denied institution under 325(d),
                       Genomics, Inc.                           refused to reach whether
                       IPR2019-00566 (PTAB)                     institution should be denied based
                                                                on parallel ITC proceeding
    Case 5:20-cv-06128-EJD Document 81-1 Filed 12/23/20 Page 18 of 18



7/5/2019    Granted   Comcast Cable Commc’ns, LLC v.     Distinguishing ITC proceedings
                      Veveo, Inc.                        from NHK
                      IPR2019-00290 (PTAB)
7/5/2019    Granted   Comcast Cable Commc’ns, LLC v.     Distinguishing ITC proceedings
                      Veveo, Inc.                        from NHK
                      IPR2019-00292 (PTAB)
7/5/2019    Granted   Comcast Cable Commc’ns, LLC v.     Distinguishing ITC proceedings
                      Veveo, Inc.                        from NHK
                      IPR2019-00237 (PTAB)
7/5/2019    Granted   Comcast Cable Commc’ns, LLC v.     Distinguishing ITC proceedings
                      Veveo, Inc.                        from NHK
                      IPR2019-00239 (PTAB)
6/11/2019   Granted   3Shape A/S v. Align Tech., Inc.    Granted institution because only a
                      IPR2019-00160 (PTAB)               subset of challenged claims at
                                                         issue in ITC
6/11/2019   Granted   3Shape A/S v. Align Tech., Inc.    Granted institution because only a
                      IPR2019-00163 (PTAB)               subset of challenged claims at
                                                         issue in ITC
6/7/2019    Granted   3Shape A/S v. Align Tech., Inc.    Granted institution because only a
                      IPR2019-00159 (PTAB)               subset of challenged claims at
                                                         issue in ITC
6/5/2019    Granted   3Shape A/S v. Align Tech., Inc.    Granted institution because only a
                      IPR2019-00157 (PTAB)               subset of challenged claims at
                                                         issue in ITC
5/29/2019   Granted   Intel Corp. v. Qualcomm Inc.       Distinguishing ITC proceedings
                      IPR2019-00128 (PTAB)               from NHK
5/29/2019   Granted   Intel Corp. v. Qualcomm Inc.       Distinguishing ITC proceedings
                      IPR2019-00129 (PTAB)               from NHK
5/20/2019   Granted   Comcast Cable Commc’ns, LLC v.     Distinguishing ITC proceedings
                      Rovi Guides, Inc.                  from NHK
                      IPR2019-00231 (PTAB)
1/23/2019   Granted   Intel Corp. v. Qualcomm Inc.       Distinguishing ITC proceedings
                      IPR2018-01344 (PTAB)               from NHK
1/23/2019   Granted   Intel Corp. v. Qualcomm Inc.       Distinguishing ITC proceedings
                      IPR2018-01346 (PTAB)               from NHK
1/16/2019   Granted   Intel Corp. v. Qualcomm Inc.       Distinguishing ITC proceedings
                      IPR2018-01153 (PTAB)               from NHK
1/15/2019   Granted   Intel Corp. v. Qualcomm Inc.       Distinguishing ITC proceedings
                      IPR2018-01295 (PTAB)               from NHK
1/15/2019   Granted   Intel Corp. v. Qualcomm Inc.       Distinguishing ITC proceedings
                      IPR2018-01293 (PTAB)               from NHK
1/15/2019   Granted   Intel Corp. v. Qualcomm Inc.       Distinguishing ITC proceedings
                      IPR2018-01261 (PTAB)               from NHK
1/8/2019    Granted   Wirtgen Am., Inc. v. Caterpillar   Distinguishing ITC proceedings
                      Paving Prods., Inc.                from NHK
                      IPR2018-01201 (PTAB)
1/8/2019    Granted   Wirtgen Am., Inc. v. Caterpillar   Distinguishing ITC proceedings
                      Paving Prods., Inc.                from NHK
                      IPR2018-01202 (PTAB)
